Opinion by
Henderson, J.,
It is a conceded fact that the defendant entered into an agreement with the plaintiff to employ the latter as general purchasing manager for one year from March 1, 1911, at a salary of $3,500, payable in equal weekly installments and that on the seventeenth of the following May the plaintiff was discharged from further service. This discharge was against the plaintiff’s objection and when the contract and discharge were proved a prima facie case for the plaintiff was made out. The burden was then shifted to the defendant to show that the plaintiff had failed to perform his contract and that the discharge was therefore lawful. Evidence was accordingly offered to show that the plaintiff was incompetent and instances were referred to by the witnesses as proof of that incapacity. The most important of these were that the plaintiff purchased an unnecessary number of some parts of the machines to be manufactured and omitted to procure as many of some other parts as he should have done and that he sold a quantity of spark plugs at a cut price to the Automobile Accessories Company contrary to an agreement which his employer had with the manu*192facturer of the spark plugs that the company would not dispose of them at less than the price fixed. Some other complaints were made, but on cross-examination of the witnesses these were shown to be without foundation. Whether the defendant failed to discharge his duties in accordance with his implied undertaking was a question to be decided by the jury. There was conflicting evidence on the subject, and the learned trial judge submitted the question to the jury in a clear, full and fair charge as to which we think there is no just ground of complaint. Instruction was given that if through carelessness or incompetency the plaintiff overstocked the defendant to its injury or neglected to provide the necessary number of any of the automobile parts to enable the defendant to produce its machines as rapidly as was desired or if the spark plugs were knowingly and intentionally sold at a lower price than that to which the company was restricted in its contract with the manufacturer then the plaintiff was not entitled to a verdict. These instructions were amplified in the charge and put the case justly and fairly on the evidence. Complaint is made of the answer to the defendant’s second point, but when this té read in connection with the charge the meaning of the court becomes clear. The defendant asked for instructions that if the plaintiff was incompetent at the time of his discharge to perform the service of general purchasing manager in the defendant’s business he could not recover. The court affirmed this with the explanation that the plaintiff’s incompetency must be such as impaired the business of the defendant or obstructed or hindered it in constructing and putting on the market its cars. This 'merely directed the attention of the jury to the kind of incompetency that was involved in the case. The jury had been instructed in the general charge that a single slight inadvertence or oversight would not justify the defendant in dismissing its employee; and that if the latter discharged the duties of his position in a proper way and according to the instructions that were given to him and *193in accordance with the manner of conducting business as he was given to understand it and with loyalty to his employer he could recover; that it was not incumbent on him to be so perfect as never to have made a mistake and that therefore the evidence to establish his lack of capacity should be such as to warrant the conclusion that his incompetency related to the construction of automobiles by the company and to the ordinary and reasonable administration of its business in accordance with its plan of procedure. This instruction we regard as strictly within the law. The plaintiff was required to give diligent and faithful performance, regard being had at all times to his employer’s interests. There is no fixed legal rule; performance or nonperformance must be determined according to the facts: Ulrich v. Hower, 156 Pa. 414. Evidence in mitigation of damages was offered by the defendant that the plaintiff had engaged in business after his discharge and had derived profit therefrom. The business referred to was a partnership formed by the plaintiff with his brother and an anonymous partner the latter of whom furnished about $3,000 of capital to be used in prosecuting the business, which was that of dealing in second quality automobile tires. This partnership was formed in August, 1911. The court admitted evidence of the plaintiff’s share of the profits of the business up to the time when his service with the defendant would have terminated under his contract and also the value of his interest in the good-will of the partnership at that time. In referring to this part of the evidence the learned judge expressed the opinion that there was no direct testimony as to what the good will of that partnership was worth; that the jury would have to arrive at any value in a very careful manner because the testimony with regard to it was so uncertain. The defendant complains of this comment on the evidence, but it is difficult to see upon what calculation it can be contended that the court was not entirely correct. The defendant had the affirmative of the issue on the subject and it was for it to show what the good will *194was worth If that evidence were admissible at all. We have examined the testimony closely and have not discovered any fact on which a jury could do more than make a guess about the good will. The partnership had only been in existence about seven months; it had not secured an established trade; the profits to the plaintiff during that period amounted to $262.73 and nothing was disclosed in regard to the prospects of the business which could be said to amount to more than a hope that it would be fairly profitable in the future. The instruction on this point was certainly as favorable to the defendant as it could have asked under the testimony. The offer to show the progress of the business in which the plaintiff became a partner, after the first of March, 1912, when his contract with the defendant terminated, for the purpose of fixing a value on the good will at the date last named would have led the investigation far afield. The general condition of business, the state of the weather, the activity of the partners and other considerations would affect, if not control, the success of the enterprise and it would be a non sequitur that the good will was of a particular value in March because the business was prosperous on the following September or October. The evidence shows that the plaintiff exerted himself to secure other employment and what he earned in that employment the defendant received credit for on the amount due on its contract. No effort was made to prove that he could have secured other or more profitable occupation and the defendant therefore got the benefit of all of the competent evidence tending to reduce the damages arising from the breach of contract found by the jury. It was not necessary for the plaintiff to prove a readiness and willingness to perform the contract after his discharge. He is proceeding for a breach of the contract and to recover in one action the entire amount of damages due him. Prima facie he is entitled to recover to the extent of his wages for the whole term: Emery v. Steckel, 126 Pa. 171.
■ ' The objection to the testimony of the plaintiff’s witness, *195Johnson, is not well taken. He had been in the automobile business as a mechanic, traveling representative and sales manager, for nine years and was sales manager and vice president of the defendant company while the plaintiff was employed by it. He testified that he was familiar with the duties of purchasing agents and production managers and his extended connection with the business would seem to justify his opinion to that effect. We see no substantial reason for holding that he was not a competent witness to testify in regard to the character of the services rendered by the plaintiff in the business of the company of which he was vice president. He was not only an experienced person but a responsible officer of the company. If the president was qualified to testify that the plaintiff was incompetent there is no reason for holding under the evidence that the vice president and general selling manager was incompetent to testify to the contrary. The jury found a verdict for the plaintiff for a sum considerably less than the amount due on the contract and we may infer therefore that they reduced the plaintiff's claim because of the supposed value of the good will of the partnership. This is as favorable a result as could well be expected under the evidence.
The assignments of error are overruled and the judgment affirmed.